El Juez Pbesidente Señor Del Toro,
emitió la opinión del tribunal.
Por dos motivos se solicita la desestimación de la apela-ción interpuesta en este caso, á saber: porque no es apelable *446la resolución recurrida y porque el recurso establecido es frí-volo.
El 21 de febrero último la Corte de Distrito de Ponce dictó una resolución por virtud de la cual se negó a aprobar cierta fianza personal por noventa mil dólares prestada por los he-rederos de José María Praneesclii a fin de asegurar la efec-tividad de la resolución que pudiera dictarse en la reclama-ción de honorarios de abogado presentada por los Sres. Ló-pez de Tord y Zayas Pizarro dentro de los procedimientos sobre administración de la herencia y rebajó la cuantía de dicha fianza a cincuenta mil dólares, disponiendo las clases de garantías que serían satisfactorias a la corte.
Los Sres. López de Tord y Zayas Pizarro apelaron de la-resolución en cuanto rebajó la cuantía de la fianza y sostie-nen que dicha resolución participa de la naturaleza de una orden anulando parcialmente un embargo y puede conside-rarse comprendida dentro del artículo 295, inciso tercero, del Código de Enjuiciamiento Civil, a los efectos de la apelación. Citan en apoyo de su contención los casos de Hermida y Palos v. Gestera, 20 D.P.R. 452, Osorio v. Vizcarrondo, 35 D.P. R. 174, National City Bank v. de la Torre, 44 D.P.R. 459 y West India Oil Co. v. Soto, 44 D.P.R. 533.
El caso es en verdad peculiar. No se encuentra ex-presamente comprendido en el inciso tercero del artículo 295 del Código de Enjuiciamiento Civil y la jurisprudencia invocada se estableció en casos que de él difieren porque ya en ellos se habían trabado los embargos, pero quizá no esté desprovista de razón la contención de los apelantes y pueda considerarse que participa de la naturaleza de una anulación parcial de un embargo y por tanto que es apelable. Dejaremos, no obstante, la cuestión abierta para un más detenido estudio, ya que no es necesario resolverla porque si el recurso existiera debería siempre desestimarse por frívolo en este caso concreto.
En la propia moción de desestimación hace referencia la parte apelada al recurso de certiorari por ella establecido *447pidiendo la revisión de la resolución de febrero 21 en cnanto por ella se excluyó de las fianzas que podrían prestarse, la personal.
Ese recurso fué decidido por esta corte, negándose la ex-pedición del auto y en el curso de la opinión emitida al efecto se dijo:
“Si los honorarios de abogado constituyen gastos de administra-ción y existe una reclamación pendiente por servicios profesionales que se alegan han sido prestados a la administración judicial, es natural que el radio de la discreción judicial tenga alguna amplitud para asegurar el pago de los servicios alegados, a fin de que pueda hacerse efectiva inmediatamente la sentencia final que se dicte, en caso de que la corte llegase a la conclusión de que se debe a los abogados López de Tord & Zayas Pizarro alguna cantidad.” Frmoeschi v. Corte de Distrito, 46 D.P.R. 406.
Y recientemente se dijo también por esta Corte Suprema en el caso de Sosa v. Corte de Distrito, 46 D.P.R. 282:
“La apreciación de los probables perjuicios a compensar y en su consecuencia la fijación de la cuantía de la fianza, corresponde a la sana discreción de la corte sentenciadora, y tendría que demostrarse un claro abuso de esa discreción para que esta Corte pudiera inter-venir. ’ ’
Se ve, pues, que el énfasis en ambas decisiones se puso •en la facultad discrecional de la corte de distrito para fijar la extensión de la garantía. Claro es que en la generalidad •de los casos se toma por base la cuantía de la reclamación para determinar la de la fianza, pero ello no quiere decir que la corte esté de tal manera obligada por dicha cuantía que no pueda ejercitar su juicio y fijar una cantidad -menor en propios casos. Aquí se reclaman noventa y siete mil dólares por servicios profesionales prestados en relación con la he-rencia de Franceschi que se encuentra en administración judicial. La corte desde un principio fijó la fianza que debían prestar los herederos para garantizar la reclamación de los abogados en menos de la cantidad por éstos reclamada sin •que éstos se quejaran, y luego la redujo aun más, estable-*448ciendo entonces los abogados la presente apelación. La mis-ma peculiaridad del caso a que antes hicimos referencia lo-hace más apropiado para el ejercicio de su discreción por parte de la corte. No se reclama algo que trae su origen de-causas enteramente desconocidas para el tribunal; se recla-man honorarios por servicios prestados dentro de la admi-nistración que está bajo la jurisdicción y alta inspección del tribunal, y éste, por tanto, se encuentra en perfectas condi-ciones para, velando por los intereses de todos, tomar las medidas conducentes a garantizarlos en justicia. Las razo-nes que expresara el juez en su resolución no tienen gran importancia, es la conclusión a que llegara la que en verdad la tiene.
Siendo ello así y tratándose de una situación que debe que-dar despejada lo más pronto posible, después de una cuida-dosa consideración de todas las circunstancias concurrentes^ creemos que no existe el más leve motivo para concluir que el juez de distrito abusara de su discreción al fijar en cin-cuenta mil dólares la cuantía de la fianza que los herederos deben prestar y por lo tanto que se trata de un recurso frí-volo que debe, en tal virtud, desestimarse.
El Juez Asociado Señor Aldrey disintió en cuanto a la desestimación del recurso por frívolo.*